Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 1 of 10 PageID: 33



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

GEORGE W. STOKES,                        No. 19-cv-13713 (NLH) (AMD)

            Plaintiff,

      v.                                             OPINION

OFFICER V. LOGA, et al.,

            Defendants.


APPEARANCE:
George W. Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint pursuant to 42 U.S.C. § 1983, against Officers V.

Loga and C. Dodson of the Atlantic City Police Department as

well as the Atlantic City Police Department Internal Affairs

Office and the Atlantic City Police Department.          See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.




                                     1
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 2 of 10 PageID: 34



For the reasons set forth below, the Court will permit the

Complaint to proceed in part.

I.    BACKGROUND

      Plaintiff states he was driving on Michigan and Baltic

Avenues in Atlantic City on November 9, 2017.         ECF No. 1 at 5.

Officers Dodson and Loga pulled over Plaintiff’s vehicle.           Id.

According to the complaint, Officer Dodson had been watching an

individual, Maurice Jackson, who Officer Dodson knew to be a

marijuana dealer.      Id. at 6.    Plaintiff picked up Jackson in his

car and drove to a liquor store where Plaintiff purchased a beer

and small containers of Fireball, a cinnamon-flavored whisky.

Id.   Plaintiff dropped Jackson off at Popeye’s restaurant and

drove away.    Id.    He realized Jackson had left his phone in

Plaintiff’s car when it started ringing in the backseat.           Id.

He then turned around and returned Jackson’s cellphone to him.

Id.

      Plaintiff then opened his can of beer and began driving

towards the highway.       Id.   He noticed an unmarked car had been

following him since he dropped Jackson off at Popeye’s.           Id.

Plaintiff signaled that he was turning onto the expressway, at

which time the car behind him turned on its lights and pulled

Plaintiff over.      Id.

      According to Plaintiff, Officer Dodson approached the car

and immediately stated that he smelled marijuana.          Id.

                                      2
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 3 of 10 PageID: 35



Plaintiff states “[s]ince he witnessed Maurice Jackson being

picked up by me, he assumed that I purchased marijuana which he

used for the bases of this illegal stop, arrest and search.”

Id. at 7.

      The officers began searching Plaintiff’s car.         Id.   During

this time, they discussed how Jackson had also been arrested.

Id.   The officers also searched Plaintiff’s trunk because, as

Officer Dodson later testified, 1 “the marijuana smell got

stronger as he searched . . . .”         Id.   No marijuana was found in

Plaintiff’s car.     Id.

      Plaintiff filed a complaint with the Atlantic City Police

Department’s Internal Affairs section on October 22, 2018.            Id.

at 8.   He filed another one on January 3, 2019, but no one from

the section has ever contacted him.         Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §


1 Plaintiff does not indicate what type of proceeding Officer
Dodson testified in nor its result.
                                     3
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 4 of 10 PageID: 36



1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges Officer Dodson illegally stopped and

searched his car and arrested him without probable cause.           ECF

No. 1 at 5.    He asserts Officer Loga failed to stop Officer

Dodson’s illegal conduct.      Id.   He argues the Internal Affairs

section and the police department as a whole failed to supervise

the officers.    Id. at 8.




                                     4
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 5 of 10 PageID: 37



A.   Claims Against Officer Dodson

     The claims against Officer Dodson are sparse and in some

fashion conclusory.     Plaintiff alleges Officer Dodson illegally

stopped and searched his vehicle.        The Fourth Amendment

guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable

searches and seizures.”      U.S. Const. amend. IV.      “Terry allows

law enforcement officers to conduct a brief stop of an

individual if there is reasonable suspicion to believe the

individual may be engaged in criminal activity.          The Terry

doctrine applies equally to vehicle stops.”         United States v.

Gonzalez, 630 F. App’x 157, 160 (3d Cir. 2015) (citing Terry v.

Ohio, 392 U.S. 1, 3 (1968)).       “The automobile exception to the

[Fourth Amendment’s] warrant requirement permits law enforcement

to seize and search an automobile without a warrant if ‘probable

cause exists to believe it contains contraband.’”          United States

v. Burton, 288 F.3d 91, 100 (3d Cir. 2002) (quoting Pennsylvania

v. Labron, 518 U.S. 938, 940 (1996)).        A full analysis of the

sufficiency of Plaintiff’s claims requires a separate analysis

of the alleged facts for the vehicle stop, the resulting search,

and Plaintiff’s arrest.

     The Court starts with the vehicle stop.         First, to the

extent Plaintiff is alleging that Dodson needed probable cause

to believe his car contained contraband or that Plaintiff had

                                     5
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 6 of 10 PageID: 38



committed a crime before stopping his vehicle, Plaintiff is

incorrect.    As set forth above, all that is required is that

Dodson have reasonable suspicion of such things before he makes

a temporary investigative stop of Plaintiff’s vehicle.           That

having been said and while the Court views it as a close call,

after construing the complaint liberally and giving Plaintiff

the benefit of all reasonable inferences as the Court must,

Plaintiff has pled a plausible claim that Dodson lacked

reasonable suspicion to stop his vehicle.

     Plaintiff alleges, in essence, that Officer Dodson stopped

his vehicle merely because Plaintiff was seen in the recent

company of Jackson, a known drug dealer and therefore must have

purchased marijuana from Jackson.        Even if Jackson subjectively

had such suspicions, as Plaintiff apparently concedes, the test

for a Terry stop is an objective, not subjective, one.           Dodson’s

decision to stop Plaintiff’s vehicle must be based on a

objectively reasonable suspicion that Plaintiff purchased drugs

from Jackson.    Taking the alleged facts as true – that Dodson

conducted the motor vehicle stopped based solely on the fact

that Jackson, a known drug dealer, had been in Plaintiff’s

recent company, the Court is not prepared at this juncture to

conclude that Plaintiff’s claim of an unreasonable stop is

implausible.    See United States v. Arvizu, 534 U.S. 266, 274,

(2002) (“[A]n officer's reliance on a mere ‘hunch’ is

                                     6
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 7 of 10 PageID: 39



insufficient to justify a stop . . . .”).         The Court will

therefore allow this claim to proceed.

     As noted above, the Court must separately evaluate the

search of Plaintiff’s car after the stop was made whether or not

that stop was lawful.     The Court construes the Complaint as

alleging that Dodson justified the search by falsely claiming he

smelled marijuana and that there was no other basis to search

the car.   These claims may proceed.       See Davis v. Schott, No.

17-CV-1355, 2017 WL 4792245, at *3 (E.D. Wis. Oct. 23, 2017)

(proceeding claims based on fabrication of probable cause for

search of car).

     Plaintiff also alleges he was falsely arrested, but does

not indicate why he was arrested.        A claim for false arrest

cannot survive if probable cause exists “as to any offense that

could be charged under the circumstances.”         Barna v. City of

Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994); see also Wright v.

City of Phila., 409 F.3d 595, 602 (3d Cir. 2005) (“[I]t is

irrelevant to the probable cause analysis what crime a suspect

is eventually charged with . . . .”).

     The Court will dismiss this claim without prejudice and

grant leave to replead.      Plaintiff admits that he had an open

container of alcohol in the car.         Without knowing what Plaintiff

was arrested for it is impossible to determine whether, on the



                                     7
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 8 of 10 PageID: 40



alleged facts, probable cause did or did not exist for the

arrest.

B.   Officer Loga - Failure to Intervene

     Plaintiff alleges Officer Loga failed to intervene and stop

Officer Dodson’s illegal conduct.         “To be directly liable under

a failure to intervene theory, (1) the plaintiff must have

‘demonstrate[d] that her underlying constitutional rights were

violated[,]’; (2) the officer had a duty to intervene; and (3)

the officer must have had a ‘realistic and reasonable

opportunity to intervene.’”      Klein v. Madison, 374 F. Supp. 3d

389, 419 (E.D. Pa. 2019) (quoting Adams v. Officer Eric

Selhorst, 449 F. App’x 198, 204 (3d Cir. 2011); Smith v.

Mensinger, 293 F.3d 641, 650–51 (3d Cir. 2002)) (alterations in

original).

     The Court has determined that Plaintiff has stated a claim

for violations of his constitutional rights by Officer Dodson as

it relates to the vehicle stop and the search itself.           Loga was

present for both and therefore it is plausible that he had both

a duty and a reasonable opportunity to intervene.          Therefore,

the Court will permit the failure to intervene claim against

Officer Loga to proceed as well.         See Smith, 293 F.3d at 651.




                                     8
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 9 of 10 PageID: 41



C.   Failure to Supervise

     Finally, Plaintiff alleges the Atlantic City Police

Department and Internal Affairs department failed to supervise

their officers.

     “[A] city police department is a governmental sub-unit that

is not distinct from the municipality of which it is a part.”

Jackson v. City of Erie Police Dep’t, 570 F. App’x 112, 114 n.2

(3d Cir. 2014) (citing Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 694 (1978)).         The Court therefore considers

whether Plaintiff has stated a claim against Atlantic City.            “A

municipality or other local government may be liable under [§

1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to

such deprivation.”     Connick v. Thompson, 563 U.S. 51, 60 (2011)

(citing Monell, 436 U.S. at 692).        “[A] municipality may be held

liable only if its policy or custom is the ‘moving force’ behind

a constitutional violation.”       Sanford v. Stiles, 456 F.3d 298,

314 (3d Cir. 2006) (citing Monell, 436 U.S. at 691).           “‘[A]

plaintiff must show that an official who has the power to make

policy is responsible for either the affirmative proclamation of

policy or [an] acquiescence in a well-settled custom.’”           Estate

of Massey v. City of Philadelphia, 118 F. Supp. 3d 679, 696

(E.D. Pa. 2015) (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850

(3d Cir. 1990) (second alteration in original)).

                                     9
Case 1:19-cv-13713-NLH-AMD Document 3 Filed 04/30/20 Page 10 of 10 PageID: 42



      Plaintiff alleges the Internal Affairs Department and

Police Department as a whole “neglected to oversee that such

officers do not get away with unethical conduct in the field.”

ECF No. 1 at 8.     “Failure to supervise” claims require facts

supporting an inference that the municipal policymakers “knew

that their officers would require supervision, that there was a

history of officer supervision being mishandled, and that, in

the absence of such supervision, constitutional violations were

likely to result.”     Forrest v. Parry, 930 F.3d 93, 108 (3d Cir.

2019).   Plaintiff has not provided any such facts.          The Court

will dismiss this claim without prejudice, but Plaintiff may

move to amend this claim if he can provide the requisite facts.

See Fed. R. Civ. P. 15.

IV.   CONCLUSION

      For the reasons stated above, the claims against Officer

Dodson and Officer Loga for unreasonable seizure and search and

failing to intervene will be allowed to proceed.          Plaintiff will

be granted leave to replead his false arrest claim.           The claims

against the Atlantic City Police Department and Internal Affairs

department are dismissed without prejudice for failure to state

a claim.

      An appropriate order follows.

Dated: _April 30, 2020                    ___s/ Noel L. Hillman___
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                     10
